Exhibit 10.24

SHARE SUBSCRIPTION AGREEMENT

This SHARE SUBSCRIPTION AGREEMENT (this “Agreement”) is made and entered into
effective as of January 27, 2007 (the “Effective Date”) by and between Serena
Software, Inc., a Delaware corporation (“Serena”), and the individual named on
the signature page hereto (the “Management Investor”).

WHEREAS, the Management Investor desires to subscribe for and acquire from
Serena, and Serena desires to issue and sell to the Management Investor, shares
of common stock, par value $0.01 per share, of Serena (the “Serena Common
Stock”) upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and conditions as
hereinafter set forth, the parties hereto do hereby agree as follows:

1. SUBSCRIPTION.

1.1. Acquisition of Serena Common Stock. Pursuant to the terms and conditions
set forth in this Agreement, the Management Investor hereby subscribes for and
agrees to acquire, and Serena agrees to issue and sell to the Management
Investor, on the Effective Date, Fifty Thousand (50,000) shares of Serena Common
Stock, at a purchase price of $5.09 per share and aggregate purchase price of
Two Hundred Fifty-Four Thousand Five Hundred Dollars ($254,500.00) in cash (the
“Aggregate Consideration”).

1.2. The Closing. The closing (the “Closing”) of the acquisition of Serena
Common Stock hereunder shall take place at the principal executive offices of
Serena on the Effective Date and upon satisfaction of the following closing
conditions: (i) the Management Investor has delivered the Aggregate
Consideration to Serena by good check or wire transfer, and (ii) the Management
Investor has signed the Management Stockholders Agreement (as defined below). At
the Closing, Serena will deliver to the Management Investor one or more
certificates representing the number of shares of Serena Common Stock acquired
by the Management Investor pursuant to this Agreement (the “New Certificate”),
against the Management Investor’s delivery to Serena on or prior to the
Effective Date of the Aggregate Consideration. The New Certificate shall be
delivered by the Management Investor to and held by the escrow holder pursuant
to Section 6.3 of the Management Stockholders Agreement.

1.3. Representations and Warranties of the Management Investor. The Management
Investor represents and warrants to Serena that:

(a) He or she is competent to, and has sufficient capacity to, execute and
deliver this Agreement and the agreements contemplated hereby and to perform his
or her obligations hereunder and thereunder. This Agreement has been duly
executed and delivered by the Management Investor and constitutes the valid and
binding obligation of the Management Investor, enforceable against the
Management Investor in accordance with its terms. If the Management Investor is
a United States citizen or a resident of any state in the United States and such
Management Investor is married, the spouse of the Management Investor shall have
executed and delivered to Serena the attached Consent of Spouse.



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by the Management Investor of this
Agreement and the agreements contemplated hereby and the consummation by the
Management Investor of the transactions contemplated hereby and thereby does not
and will not, with or without the giving of notice or the passage of time or
both, (i) violate the provisions of any law, rule or regulation applicable to
the Management Investor or his or her properties or assets; (ii) violate any
judgment, decree, order or award of any court, governmental or
quasi-governmental agency or arbitrator applicable to the Management Investor or
his or her properties or assets; or (iii) result in any breach of any terms or
conditions, or constitute a default under, any contract, agreement or instrument
to which the Management Investor is a party or by which the Management Investor
or his or her properties or assets are bound.

(c) The Management Investor (i) is experienced in evaluating and investing in
private placement transactions of securities of companies in a similar stage of
development and acknowledges that he or she can bear the economic risk of the
Management Investor’s investment in Serena and has such knowledge and experience
in financial and business matters that the Management Investor is capable of
evaluating the merits and risks of the investment in the Serena Common Stock and
can afford a complete loss of his or her investment, (ii) understands that no
public market now exists for the Serena Common Stock and there is no assurance
that a pubic market will ever exist for the Serena Common Stock,
(iii) understands that the Serena Common Stock may not be sold, transferred, or
otherwise disposed of without registration under the Securities Act of 1933, as
amended (the “Securities Act”), or an exemption therefrom, and that in the
absence of an effective registration statement covering the Serena Common Stock
or an available exemption from registration under the Securities Act, the Serena
Common Stock must be held indefinitely, (iv) understands that the Serena Common
Stock is subject to significant transfer restrictions, drag-along rights, right
of first refusal and repurchase rights as set forth in the Management
Stockholders Agreement, and (v) is acquiring securities of Serena for his or her
own account and not with a view to, or for sale in connection with, any
distribution of the securities.

(d) The Management Investor has received copies of and read and understands
(i) Serena’s Confidential Memorandum dated January 18, 2007, (ii) Serena’s
Confidential Information Statement dated January 18, 2007, and (iii) Serena’s
Form 10-Q for the quarter ended October 31, 2006, including the financial
statements and section titled “Risk Factors.” In addition, Management Investor
has read and understands the Management Stockholders Agreement, including the
transfer restrictions, drag-along rights, right of first refusal and repurchase
rights described thereunder.

2. MISCELLANEOUS

2.1. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy) and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or three days after being deposited in the
mail, postage prepaid or, in the case of telecopy notice, when received or, in
the case of telegraphic notice, when delivered to the telegraph company or, in
the case of telex notice, when sent, answerback received, addressed as follows
to Serena and the Management Investor, or to such other address as may be
hereafter notified by the parties hereto:

(a) If to Serena, to it at the following address:

Serena Software, Inc.

2755 Campus Drive, 3rd Floor

San Mateo, California 94403

Attn: Ed Malysz, SVP General Counsel

Telephone: (650) 522-6681

Telecopy: (650) 522-6891

 

2



--------------------------------------------------------------------------------

(b) If to the Management Investor, to him or her at his or her address or
telecopy number set forth on the signature page hereto.

2.2. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts executed and to be performed entirely within that state.
Each of the parties by its execution hereof hereby (i) irrevocably submits to
the jurisdiction of the federal and state courts located in the County of Santa
Clara in the State of California for the purpose of any suit, action or other
proceeding arising out of or based upon this Agreement or any other agreement
contemplated hereby or relating to the subject matter hereof or thereof and
(ii) waives to the extent not prohibited by applicable law, and agrees not to
assert by way of motion, as a defense or otherwise, that its property is exempt
or immune from attachment or execution, that any such proceeding brought in one
of the above-named courts is improper, or that any right or remedy relating to
this Agreement or any other agreement contemplated hereby, or the subject matter
hereof or thereof, may not be enforced in or by such court. Each of the parties
hereby consents to service of process in any such proceeding in any manner
permitted by the laws of the state of California, and agrees that service of
process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 2.1 hereof is reasonably calculated to
give actual notice.

2.3. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

2.4. Successors and Assigns. All of the terms, agreements, covenants,
representations, warranties, and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties and their
respective successors.

2.5. Limitation on Assignment. This Agreement may not be assigned by any party
hereto without the prior written consent of the other party hereto. Any
assignment or delegation in derogation of this provision shall be null and void.

2.6. Counterparts. This Agreement may be executed in two or more counterparts,
and by different parties on separate counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

 

3



--------------------------------------------------------------------------------

2.7. Interpretation. The article and section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties and no presumption or burden of
proof will arise favoring or disfavoring any party because of the authorship of
any provision of this Agreement.

2.8. Survival. The representations and warranties contained herein will survive
the Closing.

2.9. Amendments and Waivers. No amendment, modification or supplement to the
Agreement shall be enforced against any party unless such amendment,
modification or supplement is in writing and signed by Serena and the Management
Investor. Any waiver by any party of any term of this Agreement shall not
operate as or be construed to be a waiver of any other term of this Agreement.
Any waiver must be in writing and signed by the party charged therewith.

2.10. Integration. This Agreement and the Management Stockholders Agreement,
dated as of March 7, 2006 (the “Management Stockholders Agreement”) by and among
Spyglass Merger Corp., the Management Investor and the other parties thereto and
the documents referred to therein or delivered pursuant thereto contain the
entire understanding of the parties with respect to the subject matter hereof.
There are no agreements, representations, warranties, covenants or undertakings
with respect to the subject matter hereof and thereof other than those expressly
set forth herein and therein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to this subject matter. There
are no third party beneficiaries having rights under or with respect to this
Agreement.

2.11. Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof.

2.12. Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in addition to any other
remedy to which they are entitled at law or in equity.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

WITNESS WHEREOF, Serena and the Management Investor have executed this Agreement
as of the day and year first above written.

 

SERENA SOFTWARE, INC.

By:  

/s/ Robert I. Pender, Jr.

Name:   Robert I. Pender, Jr. Title:   SVP and CFO MANAGEMENT INVESTOR:  

/s/ Michael Steinharter

Name:   Michael Steinharter Address:  

 

 

 

Telephone:  

 

Telecopy:  

 



--------------------------------------------------------------------------------

SPOUSAL CONSENT

In consideration of the execution of that certain Subscription Agreement, dated
as of January 26, 2007 (the “Agreement”), by and between Serena Software, Inc.,
a Delaware corporation, and Michael Steinharter (“Management Investor), I, Mary
H. Steinharter, the spouse of Management Investor, have read and approve of the
provisions of the Agreement and do hereby join with my spouse in executing the
Agreement and agree to be bound by and accept the provisions of the Agreement.

 

Dated as of January 26, 2007   

/s/ Mary H. Steinharter

   Name: